                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                  5:03-CR-00012-KDB
    USA                                           )
                                                  )
      v.                                          )                  ORDER
                                                  )
    PAUL DOUGLAS BAKER                            )
                                                  )

           THIS MATTER is before the Court upon motion of the defendant pro se for immediate

recalculation of his sentence to factor the calculation of good-time credit in the First Step Act of

2018 (FSA). (Doc. No. 605).

           The FSA amended 18 U.S.C. § 3624(b)(1) to change the manner in which good time

credits are calculated by increasing the maximum allowable good conduct time from 47 to 54

days per year. However, it is the responsibility of the Attorney General, through the Bureau of

Prisons, to compute jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th Cir. 2014)

(citing United States v. Wilson, 503 U.S. 329, 334-35 (1992)). If a defendant is not given the

sentencing credit he thinks he deserves, his recourse is first to seek an administrative remedy, 28

C.F.R. § 542.10, and after that to file a petition under 28 U.S.C. § 2241 in the district of

confinement.1 Id.

           IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for immediate

recalculation, (Doc. No. 605), is DENIED.




1
 The defendant is serving his sentence at RRM-Raleigh in Raleigh, North Carolina, according to
the Bureau of Prisons website.
       The Clerk is directed to certify copies of this order to the defendant, counsel for the

defendant, to the United States Attorney, the United States Marshals Service, and the United

States Probation Office.

                                              Signed: November 6, 2019




                                                 2
